Citation Nr: 1230506	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-36 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for recurrent subluxation or instability associated with post operative residuals of left medial meniscectomy, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for left knee arthritis with limitation of extension associated with post operative residuals of left medial meniscectomy, to include whether any higher or separate rating is warranted for dislocation or symptomatic removal of semilunar cartilage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1993.

This case initially came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied an increased rating for postoperative residuals of left medial meniscectomy with X-ray evidence of arthritis and painful motion, then rated 10 percent disabling.

In October 2010, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of that hearing is of record.  The VLJ agreed to hold the record open for an additional 60 days pending receipt of additional medical evidence.  On January 14, 2011, the Board received additional evidence from the Veteran, which has been associated with the claims folder.  The VLJ accepted an oral waiver of consideration by the Agency of Original Jurisdiction at the October 2010 hearing.  See 38 C.F.R. § 20.1304(c).

In February 2012, the Board bifurcated the claim, addressing whether the Veteran was entitled to an increased rating for instability or subluxation residual to left medial meniscectomy under 38 C.F.R. § 4.71, Diagnostic Code (DC) 5257, discussed below, and whether the Veteran was entitled to a separate rating under any other potentially applicable diagnostic code.  The Board ultimately concluded that the Veteran was entitled to a separate 10 percent rating for limitation of extension of the left knee, and thus listed that as a separate issue on the title page.

The Board also remanded a claim for entitlement to a total disability rating based on individual unemployability (TDIU), which the RO granted in February 2012.

The Veteran appealed the Board's denial of higher ratings for his left knee disabilities to United States Court of Appeals for Veterans Claims (the Court).

In March 2011, the RO implemented the grant of entitlement to service connection for left knee arthritis with limitation of extension.  In developing the TDIU claim, the RO afforded the Veteran an April 2011 VA examination as to the severity of each of his service connected disabilities, including those relating to the left knee.  Due to the appellate status of the claims for increased ratings for left knee disabilities, the RO did not issue a supplemental statement of the case (SSOC) considering this evidence.  For the reasons stated below, the Board finds that this evidence is not pertinent to a decision on the claim for an increased rating for instability or subluxation associated with post operative residuals of left medial meniscectomy, and this claim therefore need not be remanded for issuance of a SSOC on this issue.  38 C.F.R. §§ 19.31(b)(1), 19.37(a) (2011).

For the reasons explained below, the issue of entitlement to an increased rating for left knee arthritis with limitation of extension associated with post operative residuals of left medial meniscectomy, to include whether any higher or separate rating is warranted for dislocation or symptomatic removal of semilunar cartilage is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is mild laxity of the left knee, the Veteran ambulates sometimes with a cane and does not use a knee brace, and recurrent subluxation or lateral instability of the cruciate ligaments is not shown.


CONCLUSION OF LAW

The criteria for an increased rating for recurrent subluxation or instability associated with post operative residuals of left medial meniscectomy, currently rated 10 percent disabling, have not been not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5257 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist claimants in the development of their claims. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a June 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to an increased rating for his left knee disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the June 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the June 2008 letter.

The RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in the august 2009 SOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records, as well as the records of the Social Security Administration's (SSA's) disability determination.

The Veteran was also afforded a July 2008 VA examinations.  As shown below, this examination was adequate with regard to the claim being decided herein, because it was based on consideration of the Veteran's prior medical history and also described the stability of the left knee in sufficient detail to allow the Board to make a fully informed evaluation as to the claim being decided herein.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In addition, the evidence does not indicate any worsening of laxity, subluxation, or instability, and  the mere passage of time does not trigger VA's duty to provide additional medical examination unless there is allegation of deficiency in the evidence of record.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007)).

Finally in this regard, during the October 2010 Board hearing, the undersigned explained the issue on appeal, suggested the submission of evidence that may have been overlooked, and held open the Veteran's claims file was left open for 60 days in order to allow him time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to an increased rating for recurrent subluxation or instability associated with post operative residuals of left medial meniscectomy, currently rated 10 percent disabling, is thus ready to be considered on the merits.

Factual Background

In an August 1993 rating decision, the RO granted service connection for post operative residuals of left medial meniscectomy with x-ray evidence of arthritis and painful motion.  A 10 percent disability evaluation was assigned under DC 5257, applicable to recurrent subluxation or lateral instability.

A March 2008 private X-ray of the left knee shows advanced osteoarthritis and ossification within the intercondylar notch, previously noted in 1995.  A March 2008 private treatment note reflects an assessment for left knee pain and weakness, status post meniscus repair.  Clinical findings show no sensory or motor dysfunction.  Gait and stance were normal.

In June 2008, the Veteran filed a claim for an increased rating for his left knee disability.

In July 2008, a VA examination was conducted.  The Veteran complained of left knee pain.  He reported buckling, popping, and grinding symptoms.  It was noted that he used a cane.  He denied use of a knee brace.  The Veteran stated that he was unable to walk greater than 6 miles or lift more than 60 pounds.  He further stated that he could not participate in sports and that he was not working.  Flare-ups were described as occurring for 3 to 4 seconds with no additional activity restrictions. Clinical findings reflect that the Veteran ambulated with a limp and used a cane.  Motor strength was 5/5.  Deep tendon reflexes were 2.  There was crepitus, but no instability, tenderness, or warmth.  Range of motion testing showed extension to 10 degrees with pain and flexion to 130 degrees with pain.  The examiner commented that there was "No diminution with repetitive testing. No DeLuca criteria."  The impression was left medial meniscal tear and chondromalacia patellae and bone on bone osteoarthritis.  Following receipt of x-ray results showing advance osteoarthritis and joint mice, the examiner provided an addendum to his report. Therein, he stated that there was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.

A July 2008 private treatment note reflects an evaluation of systems.  It was noted that there was normal movement of all extremities and no musculoskeletal symptoms.  Motor examination showed no dysfunction; balance was normal; and gait and stance were normal.

In an August 2008 statement, the Veteran expressed dissatisfaction with the July 2008 VA examination report.  He stated that the examiner selectively reported his statements, did not ask why he did not use a knee brace, mistakenly said that he walked six miles rather than walked on a 6 mile track, neglected to report that he had had a leg rash, did not adequately describe his scar, failed to report that he was a candidate for total knee replacement, and failed to remark on the unnatural angle of his left foot.  The Veteran reported that he preferred a cane because a knee brace was uncomfortable and he was concerned about a hard fall. He further reported that he sometimes used an Ace bandage wrap for stability, and that he walked 30minutes a day since his April 2008 heart surgery.

An August 25, 2008, private treatment note reflects that the Veteran presented with complaints of left knee pain after repetitive kneeling/bending and then mowing the grass.  By history, he had left knee joint pain, swelling, and inability to straighten left knee.  It was noted that the knee did not suddenly lock up or buckle.  Clinical findings reflect limitation of motion; pain on motion; effusion, tenderness on palpation; and tenderness on ambulation.  There was no erythema, warmth, deformity, popliteal cyst, or crepitus.  The patella was not shifted laterally or medially.  There was no medial or lateral instability.  No anterior drawer sign was present.  No posterior drawer sign was present. Lachman's testing did not show one plane anterior instability.  McMurray's test was negative.  Apley's compression test was negative.  An apprehension test was negative.  The assessment was hydrarthrosis.

An August 22, 2008, left knee X-ray shows advance degenerative changes with large knee joint effusion.  An August 29, 2008, private follow-up note for heart treatment reflects left knee swelling and that the Veteran walked on crutches.

Report of SSA disability examination dated December 2008 reflects, by history, that the Veteran did well with his left knee until late 2006 when knee pain became unbearable and total knee replacement was recommended by a doctor.  The Veteran indicated that he could not undergo knee replacement until time had elapse after his heart surgery.  The Veteran complained of left knee pain, described as constant and sharp-measuring 8 on a scale 1 to 10.  Pain is relieved with rest.  Pain is worsened with movement-such as, walking, bending, stooping, and exercise. The Veteran reported that pain affected his ability to perform any kind of work-related function.  He reported that his knee prevented him from working.  Per the Veteran, he could stand for 3 to 4 hours, sit for about 1.5 hours, and lift or carry 40 to 50 pounds.  Pain did not affect his ability to "move about," but "he does not know if his knee will buckle on him."  The Veteran "described his ability to ambulate effectively and the ability to sustain a reasonable working pace of essentially normal."

Clinical findings from the December 2008 examination reflect abnormal gait, favoring the left knee.  The Veteran could not squat.  It was noted that the Veteran did not use any assistive or ambulatory device.  Slight swelling and tenderness of the left knee was found.  There was no increased heat on palpation, no redness, no audible or palpable crepitus, and no malalignment of the articulating bones.  Muscular atrophy of the surrounding tissue was not shown.  Left knee muscle strength was diminished.  Range of motion testing showed extension to 0 degrees and flexion to 120 degrees.  The assessment included severe advance osteoarthritis of the left knee.

A January 2009 SSA medical record reflects as follows:

The claimant says that his activities are not really limited.  He just deals with a lot of pain.  He was offered rehab at the VA but says he declined it because he did not actually think he needed it.  He thinks he could walk 1/2 mile but has not tested it.  He is a workaholic.  He is very sore at the end of the day.  He has pain in his right shoulder and left knee.  They could not drain the fluid in his left knee because he is on blood thinners....[ ].  He can walk up a flight of stairs, but has to take it slow. He does not use a cane or a walker.  He is able to drive.  He does not have a handicap sticker. . .[]. He is able to do yard work.  He mows the grass and rakes leaves.  He just cannot lift anything heavy.

A private treatment report dated February 2009 reflects complaints of locking and swelling in the past week.  He rated pain as 8/10 when it is giving him a lot of problems.  He reported using an altered gait and difficulty straightening the knee. He treats with Ibuprofen. Clinical findings reflect minimal crepitus, negative Lachman's test, and no varus valgus instability.  Varus deformity in the knee was shown.  McMurray's test was negative.  Apley's compression test was negative. There was no increased warmth or tenderness.  Patella was stable with a negative apprehension sign.  The assessment was end-stage degenerative changes to the left knee.  It was noted that this had been smoldering a long time and that activity exacerbates pain.  Total knee arthroplasty was discussed along with conservative therapy.  A February 2009 private MRI shows intact knee ligaments (anterior, posterior, medial and lateral); large loose body within the intercondylar notch; absence of medial meniscus, oblique tear of the lateral meniscus with lateral femoral condyle cartilage thinning; chondromalacia patella; osseous degenerative change, and small joint effusion.

In October 2010, the Veteran testified before the undersigned VLJ.  He reported that his symptoms were locking, popping, and pain with occasional swelling and buckling of the knee when walking.  He reported limitation of motion, using a cane with ambulation, and difficulty with stairs and uneven ground.  The Veteran testified that his left knee locks about 20 to 30 times a day and goes out every day, about 3 to 4 times a day.  See Transcript at 13.  The Veteran indicated that he had 10 degrees of extension, he could not fully straighten his left knee.  He further indicated that pain begins at about 20 degrees of flexion, and that he was unable to flex beyond 35 to 40 degrees.  The Veteran reported that he did not understand the measurement of range of motion in terms of "degrees."  The Veteran testified that his condition was the 'same' as when was last examined by the VA, but on repeated asking from his representative he stated it was a little bit worse, and then on further repeated asking from his representative he stated that the left knee was worse than when he was last examined.  He stated that he now need a total knee replacement. See Transcript at 7-8.

In January 2011, the Board received additional medical evidence from the Veteran. These records reflect that the Veteran was seen by a private physician in October 2010 for multiple disorders.  The typed report of examination reflects normal balance and that the Veteran walked with a limp.  It was noted that the Veteran had frequent locking, popping, slipping and swelling.  X-ray showed severe advanced degenerative joint disease.  A November 2010 private treatment note reflects left knee range of motion from 8 to 100 degrees comfortably.  Flexion was painful when motion was continued to 110 degrees.  There was a stable ligament examination.  Varus stress testing showed a little mild laxity.  The plan was to initiate physical therapy working on range of motion and strengthening exercises. The physician noted that a future knee replacement was needed, but he was not ready at this time.

The Board notes that on the April 2011 VA general medical examination conducted in connection with the Veteran's claim for a TDIU, he reported his in-service injury and surgery, that he used a cane but no crutch or brace, that he had daily constant pain, flare-ups, was recommended to have a knee replacement, took medication, could not walk long distances, stand for long periods of time, run, or climb stairs.  On examination, Lachman's McMurray's and Drawer tests were all negative, and there was no instability of the MCL or LCL bilaterally.  Range of motion was 0 to 80 degrees.

Procedural Considerations

Significantly, all of the findings on the April 2011 VA examination, including the Veteran's statements, were consistent with evidence already of record with regard to recurrent subluxation or instability.  Consequently, the Board finds that the evidence is not pertinent to the claim being decided herein, which relates to whether a rating higher than 10 percent is warranted under DC 5257.  As discussed below, the parties to the Joint Motion found fault with the Board's analysis with regard to consideration of separate or higher ratings under DCs 5258 and 5259 and its discussion of the relationship of these diagnostic codes to limitation of motion under DC 5261, and the issue of whether higher ratings are warranted under those diagnostic codes are being remanded and will therefore not be addressed in this decision.  In light of the lack of any new pertinent evidence or other procedural deficiencies, the Board will decide the claim for entitlement to an increased rating for recurrent subluxation or instability associated with post operative residuals of left medial meniscectomy, currently rated 10 percent disabling.
Legal Principles and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform 10 percent rating is proper.

As noted, the claim on appeal involves residuals of the Veteran's left knee meniscectomy rated under 38 C.F.R. § 4.71a, DC 5257, applicable to recurrent subluxation or lateral instability.  Under DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.

As noted, the Veteran reported "buckling" of the knee and use of a cane. The v testified that his left knee goes out daily, 20 to 30 times.  The Veteran is competent to report his symptoms along with his personal observations and experiences.  However, to the extent that the Veteran reports more than mild symptoms, the Board finds that he is not credible.  The Veteran is not credible in this regard as he is an inconsistent historian.  The Board observes that, during the course of his sworn testimony on the severity of his left knee condition, he reported three different levels of severity.  He initially stated that his left knee condition was currently the same as when last examined by VA.  Thereafter, he changed his testimony on prodding of his representative twice.  The Veteran reported that it was a "little worse" since his last VA examination and then that it was 'worse' requiring a knee replacement.  The testimony suggests that a total knee replacement was a medical consideration only after the most recent prior VA examination at that time.  However, this is not the case.  A statement dated August 2008 from the Veteran reflects his frustration with the report of VA examination dated July 2008 for not including that he was a total knee replacement candidate.  Therefore, because the Veteran is not a credible historian, the Board finds that his statements regarding the severity of his left knee symptomatology have diminished probative value.

The Board assigns greater probative value to the medical evidence of record because this was prepared by trained health care professionals with the benefit of personal examination of the Veteran.  This medical evidence of record shows no clinical findings for subluxation or lateral instability.  Furthermore, it is prominently noted that the Veteran did not use a knee brace.  Given the Veteran's report that his left knee gives out 20 to 30 times daily, the Board finds that the Veteran's reported decision to not use a knee brace defies belief and, therefore, is not credible. Such report, thus, has limited probative value at best.  The Board observes that the medical record reflects no specific instances of the left knee giving way or "buckling."  A January 2009 SSA record shows that he Veteran was able to do yard work, mow the grass, and rake leaves.  At that time, he reported that he believed he could walk a 1/2 mile, and he did not use a cane or a walker.  A private treatment record dated February 2009 reflects no lateral instability, and no history of left knee giving way.

Similarly, private reports in October and November 2010 reflect that there was a stable ligament examination or, at most, a little mild laxity.

Therefore, weighing the evidence, the Board finds that the Veteran's left knee symptomatology does not more nearly reflect moderate or severe impairment, subluxation or lateral instability, as required for a higher schedular evaluation under DC 5257.  The Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Here, DC 5257 (subluxation or lateral instability) is not predicated on limitation motion.  Therefore, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are not applicable in this context.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of left knee laxity are fully contemplated by the applicable rating criteria, i.e., DC 5257, applicable to recurrent subluxation or lateral instability.  As discussed above, the claim being decided is specifically limited to whether an increased rating is warranted under DC 5257, and that diagnostic code contemplates the relevant symptoms relating to that aspect of the Veteran's left knee disability under consideration, specifically laxity.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that left knee laxity has caused marked interference with employment, frequent hospitalization, or that the symptoms of this disability have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for recurrent subluxation or instability associated with post operative residuals of left medial meniscectomy is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's left knee disability most nearly approximate mild recurrent subluxation or lateral instability warranting a 10 percent rating under DC 5257.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for entitlement to an increased rating for recurrent subluxation or instability associated with post operative residuals of left medial meniscectomy, currently rated 10 percent disabling, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

For the reasons discussed in the remand section below, the Board expresses no opinion as to entitlement to a higher or separate rating under any other potentially applicable diagnostic code at this time.


ORDER

Entitlement to an increased rating for recurrent subluxation or instability associated with post operative residuals of left medial meniscectomy, currently rated 10 percent disabling, is denied.


REMAND

In the portion of its February 2011 decision denying a rating higher than 10 percent for limitation of extension of the left knee, the Board noted that the evidence reflected that extension was limited at worst to 10 degrees and flexion to at worst 100 degrees.  On the April 2011 VA general medical examination, flexion was to 80 degrees.  This evidence appears pertinent to those portions of the issue on appeal relating to limitation of motion of the knee.  Moreover, it suggests possible worsening since the most recent VA examination specifically as to the left knee, which was in July 2008.  Further, the parties to the Joint Motion instructed the Board to discuss whether a higher or separate rating is warranted under DCs 5258 or 5259, applicable to removal and dislocation of semilunar cartilage.  In these circumstances, a remand of the claim for an increased rating for left knee arthritis with limitation of extension associated with post operative residuals of left medial meniscectomy is warranted, to include initial RO consideration of both the April 2011 VA general medical examination and whether any higher or separate rating is warranted for dislocation or removal of semilunar cartilage under DCs 5258 or 5259 or any other potentially applicable diagnostic code.   A new VA examination as to the nature and severity of the Veteran's left knee disability is also warranted, to provide current findings as well as findings relevant to the determinations required by the parties to the Joint Motion.

Accordingly, the an increased rating for left knee arthritis with limitation of extension associated with post operative residuals of left medial meniscectomy, to include whether any higher or separate rating is warranted for dislocation or removal of semilunar cartilage, is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the nature and severity of his left knee disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should provide findings as to the range of motion of the left knee, including flexion and extension.  The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed  in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

The examiner should also indicate if there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, or if there is symptomatic removal of semilunar cartilage.

The examiner should also list all current symptoms that the Veteran experiences relating to his left knee meniscus.  If there are no such symptoms, the examiner should so indicate.

2.  Readjudicate the claim, including specific consideration of whether higher or separate ratings are warranted under any potentially applicable diagnostic code other than DC 5257, including DCs 5258 and 5259.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


